UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-17007 REPUBLIC FIRST BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-2486815 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer IdentificationNo.) 50 South 16th Street, Philadelphia, Pennsylvania (Address of principal executive offices) (Zip code) 215-735-4422 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File Required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES[ ]NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[X] Non-Accelerated filer[] Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES[]NO[X] As of November 5, 2010, there were 25,965,443 shares of Issuer’s Common Stock issued and outstanding. REPUBLIC FIRST BANCORP, INC. AND SUBSIDIARY TABLE OF CONTENTS Part I:Financial Information Page Item 1. Financial Statements (unaudited) Consolidated balance sheets as of September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated statements of operations for the three and nine months ended September 30, 2010 and 2009 (unaudited) 4 Consolidated statements of cash flows for the nine months ended September 30, 2010 and 2009 (unaudited) 5 Consolidated statements of changes in shareholders’ equity for the nine months ended September 30, 2010 and 2009 (unaudited) 6 Notes to consolidated financial statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 Part II:Other Information Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. (Removed and Reserved) 34 Item 5. Other Information 34 Item 6. Exhibits 35 Signatures 36 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) Republic First Bancorp, Inc. and Subsidiary Consolidated Balance Sheets September 30, 2010 and December 31, 2009 (dollars in thousands, except share data) (unaudited) September 30, 2010 December 31, 2009 ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Federal funds sold Cash and cash equivalents Investment securities available for sale, at fair value Investment securities held to maturity, at amortized cost (fair value of $159 and $165, respectively) Restricted stock, at cost Loans receivable (net of allowance for loan losses of $10,889 and $12,841, respectively) Premises and equipment, net Other real estate owned, net Accrued interest receivable Bank owned life insurance Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits: Demand – non-interest bearing $ $ Demand – interest bearing Money market and savings Time less than $100,000 Time over $100,000 Total Deposits Short-term borrowings - - FHLB Advances - Accrued interest payable Other liabilities Subordinated debt Total Liabilities Shareholders’ Equity Preferred stock, par value $0.01 per share: 10,000,000 shares authorized; no shares issued as of September 30, 2010 and December 31, 2009 - - Common stock par value $0.01 per share, 50,000,000 shares authorized; shares issued 26,494,288 as of September 30, 2010 and 11,081,938 as ofDecember 31, 2009 Additional paid in capital Accumulated deficit (13,299 ) (2,450 ) Treasury stock at cost (416,303 shares) (3,099 ) (3,099 ) Stock held by deferred compensation plan (809 ) (709 ) Accumulated other comprehensive income/(loss) (675 ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ (See notes to unaudited consolidated financial statements) 3 Republic First Bancorp, Inc. and Subsidiary Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2010 and 2009 (dollars in thousands, except per share data) (unaudited) Three months ended Nine months ended September 30, September 30, Interest income: Interest and fees on loans $ Interest and dividends on taxable investment securities Interest and dividends on tax-exempt investment securities Interest on federal funds sold and other interest-earning assets 4 28 40 50 Total interest income Interest expense: Demand- interest bearing 78 Money market and savings Time less than $100,000 Time over $100,000 Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Loan advisory and servicing fees 91 Service fees on deposit accounts Gain on sale of other real estate owned - - - Bank owned life insurance income 44 62 Total other-than-temporary impairments ) ) ) Portion recognized in other comprehensive income (before taxes) Net other-than-temporary impairments - ) ) ) Other non-interest income 35 34 Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy Depreciation and amortization Legal 82 Write down of other real estate owned - Other real estate owned 83 Advertising 68 Data processing Insurance Professional fees Regulatory assessments and costs Taxes, other Other operating expenses Total non-interest expense Income (loss) before (benefit) provision for income taxes 24 (16,935 ) (13,865 ) (Benefit) provision for income taxes (44 ) 20 (6,086 ) (4,855 ) Net income (loss) $
